Appeal from an order of the Supreme Court, Steuben County (Peter C. Bradstreet, A.J.), entered April 7, 2011 in a personal injury action. The order granted the motion of defendants for summary judgment dismissing the complaint and denied the cross motion of plaintiff for partial summary judgment.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Scudder, PJ., Centra, Garni, Lindley and Martoche, JJ.